Case 8:20-cv-01320-TDC Document 62-16 Filed 06/10/20 Page 1 of 25




          EXHIBIT 24
Case 8:20-cv-01320-TDC Document 62-16 Filed 06/10/20 Page 2 of 25


CENTER FOR DRUG EVALUATION AND
           RESEARCH




                APPLICATION NUMBER:
                  202107Orig1s000


              SUMMARY REVIEW




                                                             FDA 0307
Case 8:20-cv-01320-TDC Document 62-16 Filed 06/10/20 Page 3 of 25




                                                             FDA 0308
                  Case 8:20-cv-01320-TDC Document 62-16 Filed 06/10/20 Page 4 of 25
              Division Director Review



              cancer although any tumor of neuroendocrine origin may produce ACTH.2 Of the
              approximate 15-20% of ACTH-independent Cushing’s syndrome, the majority are due to an
              adrenal tumor. Cushing’s syndrome is a rare disease with an incidence of 0.7 to 2.4 per
              million population per year. This application received orphan designation on July 5, 2007.

              The diagnosis of Cushing’s syndrome requires a multitude of laboratory and radiologic tests
              whose discussion extends beyond the scope of this memo. The objective of the laboratory
              tests is to demonstrate inappropriate and sustained hypercortisolism to distinguish these
              patients from conditions such as pseudo-Cushings, severe depression, or cyclical Cushing’s.
              Reliance on just clinical presentations is not possible or acceptable as patients’ presentations
              are highly variable and span a wide spectrum that includes textbook descriptions of buffalo
              hump, violaceous striae, hirsutism and facial plethora to more subtle signs of just diabetes and
              depression. The etiology of the syndrome may also influence the clinical presentation. For
              example, the age range of patients with ectopic ACTH syndromes is generally a decade older
              than those with Cushing’s disease with a lower female to male ratio. Patients with ectopic
              ACTH syndrome or adrenal cancers may also present with more severe signs and symptoms of
              hypercortisolism, and due to the underlying malignant nature of the tumor, these patients often
              have greater morbidity.

              Regardless of the etiology of Cushing’s syndrome, the treatment goal is the same and in all
              cases, if the underlying tumor can be located, surgical resection is the preferred initial therapy.
              Medical therapy may be initiated prior to surgery to control the hypermetabolic state and is
              often relied upon afterwards if surgery is unsuccessful or the tumor recurs. In some patients,
              radiation therapy and/or bilateral adrenalectomy are considered. The available medical
              therapies are limited and unapproved for Cushing’s syndrome.3 Their use has been based on
              the knowledge of their effects at inhibiting certain enzymes in the adrenal steroidogenesis
              pathway (e.g., ketoconazole or metyrapone) or limited inhibition of ACTH (e.g.,
              somatostatin). Mifepristone employs a different strategy in treating Cushing’s syndrome:
              blockade of the glucocorticoid II receptor (GR) to inhibit the actions downstream from this
              receptor. It also blocks the progesterone and androgen receptor, the former activity being the
              basis for its use in termination of pregnancy.


                  2. Background
              There were two main challenges in the review of this application. The first was a scientific
              matter and the second was a regulatory/legal one.

              On the scientific note, the trial design to establish safety and effectiveness of Korlym for this
              indication was limited by 1) the underlying medical condition and 2) the pharmacologic action
              of the drug. Given the rarity and progressive nature of the condition with limited medical
              options, the type of trial design would have to be an uncontrolled and open-label design in a
              limited number of patients. Such a trial design in a small sample of patients complicates
              2
                Alexandraki K and Grossman A. The ectopic ACTH syndrome. Rev Endocr Metab Disord. 2010; 11: 117-
              126.
              3
                Mitotane is an exception but it has a limited indication in only patients with adrenal carcinomas


              Page 2 of 23
                                                                                                       FDA 0309
Reference ID: 3089695
                  Case 8:20-cv-01320-TDC Document 62-16 Filed 06/10/20 Page 5 of 25
              Division Director Review



              attribution of effect and safety to drug. The mechanism of action of the drug presented another
              complexity as to the appropriate endpoint to evaluate effectiveness of Korlym. Just as the
              diagnosis of Cushing’s syndrome requires evidence of elevated cortisol levels, the treatment of
              these patients relies on a demonstration of reduced cortisol levels as a measure of response
              and/or success. Since the drug’s selective antagonism of the GR does not result in reduced
              cortisol levels, this biomarker was not of any utility for establishing efficacy and could not be
              employed as a measure for dose titration. Sections 6.0 and 7.0 of my memo delve further into
              the trial design and how the reviewers considered multiple lines of evidence to make a
              determination of safety and effectiveness.

              The regulatory and legal challenge of this application is because of the more controversial use
              of this active ingredient for medical termination of pregnancy in the approved formulation,
              Mifeprex®. Given as one-time lower doses than proposed in Cushing’s syndrome,
              mifepristone binds to the progesterone receptor (PR) to achieve pregnancy termination.
              Mifeprex, manufactured by Danco, was approved on September 28, 2000 under 21 CFR
              Subpart H and is available only through a restricted distribution program. With passage of the
              Food and Drug Administration Amendments Act (FDAAA) of 2007, a Risk Evaluation and
              Mitigation Strategy (REMS) with Elements to Assure Safe Use (ETASU) was applied to
              Mifeprex on June 8, 2011. Mifeprex is not distributed to or dispensed through retail
              pharmacies but is limited to specialty clinics and prescribed by physicians who have enrolled
              in a certification program. (Please see DRISK review for a full description of the Mifeprex
              REMS with ETASU).

              Prior to the submission of Korlym and throughout the NDA review, multiple internal meetings
              and discussions were held to determine if Korlym and its proposed indication met the
              regulatory requirements for a REMS with ETASU or if one would be necessary to maintain
              the integrity of Mifeprex’s REMS with ETASU.

              Dr. Dragos Roman in his cross-disclipine team leader (CDTL) memo has clearly outlined
              these discussions and the reader is also referred to memos written by DRISK reviewers, Drs.
              Robottom, LaCivita, and Karwoski, and meeting minutes prepared by Dr. Amy Egan for a
              meeting involving CDER Center Director and senior managers in OND, OSE, and ORP. On
              November 3, 2011, a CDER recommendation was made that given the rarity and seriousness
              of Cushing’s syndrome and the unique situation in which it would be used, a REMS with
              ETASU was not warranted. However, the applicant has agreed to establish a voluntary limited
              distribution system and a drug utilization study will be required postmarketing. Please see
              Section 13.0 for further discussions of the PMR for this application.


                  3. CMC/Device
              CMC has recommended approval without any additional testing or studies required. Please
              see reviews of Drs. Ysern and Al-Hakim dated January 12, 2012.




              Page 3 of 23
                                                                                                  FDA 0310
Reference ID: 3089695
                  Case 8:20-cv-01320-TDC Document 62-16 Filed 06/10/20 Page 6 of 25
              Division Director Review



                  4. Nonclinical Pharmacology/Toxicology
              The applicant conducted several nonclinical studies to support the chronic use of mifepristone.
              These included safety pharmacology studies to evaluate potential of mifepristone to inhibit Ki
              channels, pharmacokinetic/ADME/and toxicokinetic studies, repeat-dose toxicity studies, in
              vitro genetic toxicology studies, and carcinogenicity studies. Published literature and studies
              conducted under approved NDA 20687 for use of mifepristone in pregnancy termination were
              also relied upon by the applicant as permitted under 505(b)(2). The three major metabolites of
              RU486 identified in humans were also present in mice, rats, dogs, and monkeys and were
              therefore adequately evaluated in the nonclinical program.

              Please see Dr. Patricia Brundage’s review dated January 19, 2012, for details of the nonclinical
              program supporting approval of this NDA. She and pharmacology/toxicology supervisor, Dr.
              Todd Bourcier, deem data acceptable in support of approval of mifepristone for Cushing’s
              syndrome provided labeling accurately reflects the nonclinical findings and their
              recommendations on use of the product. Dr. Bourcier’s memo dated February 7, 2012, also
              outlines the sufficient bridging data to Mifeprex® supporting reliance on FDA’s finding of
              safety and effectiveness for some aspects of this application. No postmarketing trials are being
              proposed by this discipline.

              Several of the safety findings identified reflect the pharmacology of mifepristone as an anti-
              glucocorticoid and anti-progesterogenic drug. The first of these effects is the basis for
              evaluating the use of mifepristone in the treatment of Cushing’s syndrome. Antagonism at the
              progesterone receptor is also included in the label and discussed in other sections of this memo
              with regard to the effect on fertility and pregnancy.

              Two hERG channel studies were performed of which one showed a concentration-related
              inhibition of potassium selective IKr current with mifepristone and its metabolites. A 12-
              month toxicity study in dogs also revealed a slight QTc prolongation in higher-dosed animals.
              These findings alongside the clinical tQT study support information on the potential QT
              prolongation effect of mifepristone in labeling with caution to be applied when used with
              drugs which might increase mifepristone drug exposures.


                  5.         Clinical Pharmacology/Biopharmaceutics
              Please see review of Drs. Jee Eun Lee and Jayabharathi Vaidyanathn dated January 13, 2012.
              Thirteen clinical pharmacology studies have been conducted by applicant and submitted to this
              NDA.

              Drug-drug interaction studies (DDI) were conducted with digoxin (P-gp substrate), alprazolam
              and simvastatin (CYP3A substrate), fluvastatin (insensitive CYP2C8/9 substrate), and
              cimetidine (mild CYP3A inhibitor). No DDI studies were conducted to address the effect of
              strong CYP3A4 inhibitors. The results from these studies are illustrated in the following
              figure:




              Page 4 of 23
                                                                                                 FDA 0311
Reference ID: 3089695
Case 8:20-cv-01320-TDC Document 62-16 Filed 06/10/20 Page 7 of 25




                                                             FDA 0312
Case 8:20-cv-01320-TDC Document 62-16 Filed 06/10/20 Page 8 of 25




                                                             FDA 0313
                  Case 8:20-cv-01320-TDC Document 62-16 Filed 06/10/20 Page 9 of 25
              Division Director Review



              C1073-400 or Study 400 was a 24-week, open-label, uncontrolled trial that enrolled a total of
              50 patients with endogenous Cushing’s Syndrome. The stated objectives of the trial were to
              evaluate the safety and efficacy of mifepristone in the treatment of the signs and symptoms of
              endogenous Cushing’s syndrome. These are very broad objectives and in reality, only two
              endpoints were identified and patients were selected specifically to evaluate these endpoints:
              glycemic control and blood pressure.

              Before presenting the trial results, a discussion on several aspects of the trial design, endpoints,
              and patient population, and how they impact data interpretability will be necessary.

              Trial Design (Open-label and Uncontrolled)
              The open-label and uncontrolled nature of a trial can introduce confounders, biases, and
              limitations that are often mitigated through the conduct of a randomized, double-blind, and
              controlled trial. For this condition, a placebo control arm could not be employed because the
              progressive and serious nature of the condition would make it unethical to randomize any
              patient to placebo.

              An active-controlled trial to currently available therapies was not considered for several
              reasons. With exception for mitotane, which is approved for the treatment of inoperable
              adrenal cortical carcinoma of both functional and nonfunctional types, all medical therapies
              employed in practice for the treatment of Cushing’s syndrome are used off-label. The
              treatment regimens and efficacy of these other medical therapies have not been adequately
              assessed beyond case reports and anecdotal experience. In addition, these other drugs target a
              reduction in cortisol levels which cannot be achieved with Korlym by virtue of mifepristone’s
              mechanism of action. Selecting an appropriate and easily quantifiable endpoint that can
              compare the effects of the off-label therapies and Korlym could not be identified for a well-
              designed, active-controlled trial. Similarly, radiotherapy, which is also a treatment option in
              Cushing’s syndrome, would not be an appropriate active control given its variable success rate
              and time to demonstration of efficacy measured over the course of years.

              Untreated hypercortisolism in Cushing’s syndrome is progressive with little to no expectation
              of spontaneous improvement (e.g. the very rare instance of pituitary apoplexy in Cushing’s
              disease). For this reason, an uncontrolled trial of Korlym that could assess a clinically relevant
              efficacy endpoint might produce results which can be reasonably attributed to the drug.
              However, this limitation of the trial design must still be considered in the evaluation and
              conclusions made of the study results.

              Efficacy Endpoints
              As stated in the Introduction and Background sections of this memo, the mechanism of action
              of Korlym is antagonism of the GR preventing the downstream effects of cortisol on its
              receptor. Unlike other interventions targeting a reduction in cortisol levels, Korlym does not
              reduce serum cortisol and in some cases cortisol levels may increase. Furthermore, despite
              biochemical hypercortisolism, patients can become adrenally insufficient as a result of absent
              post-receptor activation.




              Page 7 of 23
                                                                                                    FDA 0314
Reference ID: 3089695
                 Case 8:20-cv-01320-TDC Document 62-16 Filed 06/10/20 Page 10 of 25
              Division Director Review



              During the IND stage, FDA agreed with the applicant that demonstration of an effect on some
              other biochemical parameter will be accepted. The original protocol submission included very
              broad assessments of a composite clinical endpoint which was ultimately modified (with FDA
              input) to a demonstration on improvements in glycemic control and/or blood pressure defined
              as:

                  1. The change in the area under the concentration-time curve for glucose (AUCglu) in the
                     2-hr oral glucose tolerance test (oGTT) from baseline to Week 24
                  2. A change from baseline to Week 24 in mean diastolic blood pressure (DBP)

              Secondary endpoints included a blinded assessment of selected signs and symptoms of
              Cushing’s syndrome as well as laboratory findings by a Data Review Board, body weight, use
              of concomitant medications for diabetes and hypertension, levels of HbA1c, systolic blood
              pressure, and photographs. There were exploratory efficacy variables assessed which will not
              be discussed in this memo. It should be noted that no hierarchical sequence for analysis was
              applied in the analysis of secondary endpoints. Although FDA did not object to this, FDA did
              note that control of Type 1 error for secondary endpoints would be important for consideration
              of labeling.

              The trial selected patients but did not randomize them into subgroups which would be
              evaluated specifically for one of the two primary endpoints. These subgroups are referred to
              as the Diabetes Mellitus (DM) and the Hypertension (HTN) cohorts.

              FDA has well-established efficacy criteria for therapies intended for the treatment of
              hyperglycemia in diabetes mellitus. The primary efficacy endpoint in both T1 and T2DM
              trials has been HbA1c which is a reliable measure of glycemic control and a surrogate for
              clinical benefits (e.g., microvascular complications). HbA1c was not selected as a primary
              efficacy endpoint in the Cushing Syndrome population because the clinical presentation of
              diabetes is variable in this condition and adjustments in anti-diabetic therapies are expected
              which would hinder the interpretation of results, especially in an uncontrolled study. As the
              DM cohort also included a few patients with glucose intolerance, a change in HbA1c from
              baseline might not be as reliable of a measure in these patients as they would have normal
              values at baseline. Reliance on a change in AUCglu during a 2-hr oGTT is a reasonable
              alternative assessment of glycemic response as it is under a controlled setting (unlike self-
              blood-glucose monitoring); is administered via a protocol; and is an objective laboratory
              measure. Nonetheless, results can be influenced by certain patient behaviors. Furthermore,
              unlike HbA1c, the clinical relevance of a reduction in AUCglu during an oGTT is unknown.
              Hence, the effect of Korlym on glycemic control will focus on both this primary efficacy
              measure supported by changes in HbA1c and anti-diabetic medications.

              Anti-hypertensive therapies have been approved based on mean changes in systolic and/or
              diastolic blood pressure. Hence, the endpoint of change in DBP is not unprecedented for drug
              approval. However, the effect of Korlym on blood pressure proved to be more difficult to
              demonstrate than anticipated and the results were obfuscated by the inclusion criteria, protocol
              violations, and use of certain anti-hypertensive medications. In retrospect, establishing
              efficacy of Korlym in Cushing’s syndrome based on blood pressure reduction should not have



              Page 8 of 23
                                                                                                 FDA 0315
Reference ID: 3089695
                 Case 8:20-cv-01320-TDC Document 62-16 Filed 06/10/20 Page 11 of 25
              Division Director Review



              been considered a primary endpoint because the increased cortisol levels resulting from the
              drug’s mechanism of action may actually exacerbate hypertension secondary to
              mineralocorticoid receptor activation. Nonetheless, this memo will highlight these results
              from both an efficacy and safety perspective.

              Patient Population
              Given the rarity of this condition, the sample size in the pivotal trial was only 50 which is a
              limitation for evaluating efficacy and safety for chronic use but not unexpected for orphan
              indications. FDA has approved other therapies for rare disease with similar sample sizes
              (NDA for Increlex included 71 pediatric patients with severe Primary IGF-1 deficiency).

              It should be noted that despite the limited patient numbers in the pivotal trial, other clinical
              data of mifepristone in Cushing’s patients from published literature served as supportive
              evidence for efficacy and informed us in the design of the Phase 3 trial. None of these studies,
              which are summarized under Section 6.1.10, 7.7.2, and 9.1 of Dr. Zemskova’s review, will be
              included in labeling.

              Efficacy in Diabetes (DM) Cohort
              There were 29 out of 50 patients enrolled in Study 400 who were evaluated under the DM
              Cohort. Twenty-four (83%) had Cushing’s disease; 3 had ectopic ACTH and 2 had adrenal
              carcinoma. Twelve of the 24 patients with Cushing’s disease had prior radiation therapy
              whose data were reviewed separately by Dr. Zemskova to determine whether this previous
              treatment could account for any observed efficacy associated with Korlym. In her review, she
              pointed out that ACTH levels remained elevated in these patients despite radiation therapy.
              This would be evidence that radiation therapy was not successful and unlikely contributory to
              any efficacy observed in Study 400.

              Patients in this cohort underwent a 75-g oGTT at screening, on Day 1, Wks 6, 10, 16, and 24
              or on early termination visits. A patient was considered a responder if he/she had a 25% or
              more decrease in AUCglu at Wk 24 or early termination visit from baseline. A statistically
              significant reduction in AUCglu was defined by a responder analysis in which the lower bound
              of the 95% CI of this response rate had to exceed 20%. Approximately 60% of patients were
              responders and the lower bound of the 95% CI was 42%. From the cumulative distribution
              function curve provided by the applicant it is evident that the majority of patients had a
              reduction in AUCglu from baseline. The following table from Dr. Zemskova’s review
              summarizes the individual response for the 24 patients included in this analysis.




              Page 9 of 23
                                                                                                   FDA 0316
Reference ID: 3089695
                 Case 8:20-cv-01320-TDC Document 62-16 Filed 06/10/20 Page 12 of 25
              Division Director Review




              In those patients who responded to treatment, a reduction in AUCglu was observed by Week 6
              in most patients and was sustained for the duration of treatment out to Week 24 (see Figure 3
              in Dr. Zemskova’s review).

              As stated above, AUCglu is not a standard efficacy endpoint for anti-diabetic medications and
              was accepted only for the unusual circumstances of evaluating glycemic control in Cushing’s
              patients treated with Korlym. However, the applicant also provided data on HbA1c reduction
              in 21 patients who had baseline and post-baseline values. The mean reduction from baseline
              in these patients was 1.14% (2-sided 95% CI: -1.56, -0.65; p=0.0001). This magnitude of
              reduction has been observed in currently approved anti-diabetic applications and considered to
              be clinically relevant. Dr. Zemskova further evaluated those patients with HbA1c levels above
              normal at baseline (6.5% - recall that trial enrolled patients with glucose intolerance or could
              have enrolled a diabetic patient with adequate control). In 14 patients with elevated HbA1c
              levels at baseline, all had a reduction from baseline including some with robust reductions of 2
              to 4% accompanied by reductions in anti-diabetic medications or doses.

              In conclusion, while this trial employed an untraditional measure of glycemic control and was
              uncontrolled, a correlation of AUCglu to clinically meaningful endpoints such as HbA1c
              reduction and dose reduction of antidiabetic medications could be established including
              several very robust effects (e.g., reduction from 10.4 to 6.0% in HbA1c level in one patient or


              Page 10 of 23
                                                                                                 FDA 0317
Reference ID: 3089695
                 Case 8:20-cv-01320-TDC Document 62-16 Filed 06/10/20 Page 13 of 25
              Division Director Review



              ~ 50% reduction in insulin requirements). These data constituted substantial evidence that
              Korlym would treat hyperglycemia associated with diabetes or glucose intolerance in
              Cushing’s syndrome. However, the observed effects should not be extrapolated beyond this
              patient population and it would be inappropriate to consider the use of Korlym in the
              management of diabetes unrelated to hypercortisolism due to Cushing’s syndrome. Labeling
              should indicate this as a Limitation of Use.

              Efficacy in Hypertension (HTN) Cohort
              Unlike the effect observed in the DM-cohort, the response rate in the HTN cohort was
              equivocal. Drs. Zemskova and Roman discuss some of the design flaws which might have
              contributed to the difficulty in establishing a robust effect and I will not reiterate them here. I
              believe that some aspect of the results reflect the pharmacologic effect of mifepristone.
              Hypertension in Cushing’s syndrome is partly due to high circulating levels of cortisol which
              can bind to the mineralocorticoid receptor. Acting like aldosterone, patients can present with
              hypokalemia and hypertension. Since mifepristone blocks the glucocorticoid receptor but does
              not cause a reduction in circulating cortisol levels, these patients are still prone to
              mineralocorticoid effects of hypercortisolism.

              Effects on Clinical Signs and Symptoms of Cushing’s Syndrome in Overall Cohort
              It should be noted that no plan was submitted to FDA for review by the Study Endpoints and
              Labeling of Drugs (SEALD) review team with respect to patient reported outcome measures.
              FDA reviewers have determined that while these endpoints should be evaluated in a clinical
              trial, the limitations of the assessments in an open-label, uncontrolled trial should preclude any
              quantitative statements in labeling.

              A Data Review Board (DRB) comprised of 3 experts on Cushing’s syndrome performed a
              review of 8 categories of clinical parameters to evaluate whether a patient’s signs and
              symptoms of Cushing’s had changed. These categories included:

                  1. assessment of glucose homeostasis
                  2. assessment of blood pressure
                  3. assessment of lipids
                  4. changes in weight and body composition
                  5. clinical scoring and appearance (e.g., acne, hirsutism (in women only), Cushingoid
                     appearance)
                  6. strength assessments
                  7. psychiatric and quality of life assessments
                  8. metabolic bone assessments

              The DRB reviewed adverse events, concomitant medication data, and all efficacy assessments
              obtained at baseline, Weeks 6, 10, 16 and 24 or end of treatment, and at the follow-up visit.
              Baseline and follow-up evaluations were identified, but data from other visits were reviewed in
              a blinded fashion with respect to visit. The DRB did not know the dose of drug or the
              sequence in which the visit occurred. It should be noted that while the DRB reviewers are
              blinded to the sequence of visits, some of the assessments at each visit were evaluated by a




              Page 11 of 23
                                                                                                   FDA 0318
Reference ID: 3089695
                 Case 8:20-cv-01320-TDC Document 62-16 Filed 06/10/20 Page 14 of 25
              Division Director Review



              clinical investigator who was NOT blinded. After reviewing the data, each DRB member
              assigned an overall score for each visit as follows:

                        -1: worse than baseline
                         0: unchanged from baseline
                        +1: clinically significant improvement

              The median of the 3 scores was calculated and a score of +1 was considered evidence of
              clinical improvement. A responder was defined as a subject whose median score was +1 at
              any visit after the baseline visit. Based on the applicant’s definition of responders, they report
              that 87% of patients (40/46) in the mITT population had a clinical improvement at any point in
              time and deemed the findings statistically significant based on a calculated 95% CI yielding a
              lower bound of > 30%, an arbitrary cut point considered by applicant as adequate to account
              for variability in response.

              Drs. Zemskova and Choudury appropriately point out the limitations of this endpoint
              assessment. The open-label nature of the trial is always problematic in evaluating subjective
              measures such as quality of life where patient reports may be perceptions based on
              expectations of clinical improvements or side effects based on knowledge that he/she is
              receiving an investigational agent. This is further compounded by the absence of a control
              group for comparison of response for the less subjective measures. In addition, declaring a
              patient as a responder at any visit also allows the applicant many opportunities for concluding
              success on this endpoint.

              Finally, it is not clear how the reviewers ranked the clinical relevance of the 8 clinical
              parameters in their scoring. The form for this scoring is provided below.




              Page 12 of 23
                                                                                                    FDA 0319
Reference ID: 3089695
Case 8:20-cv-01320-TDC Document 62-16 Filed 06/10/20 Page 15 of 25




                                                              FDA 0320
                 Case 8:20-cv-01320-TDC Document 62-16 Filed 06/10/20 Page 16 of 25
              Division Director Review




              Despite the inability to rely on these assessments, review of patient narratives does point to
              individual responses on some endpoints. Care for these patients by several on the FDA review
              team has given us an appreciation that for many of these patients who have limited options,
              some of these clinical responses are meaningful, even if other signs or symptoms show
              worsening. While the label will not state that Korlym is indicated for improving clinical signs
              and symptoms of Cushing’s syndrome, a statement under the Clinical Studies section
              describing the variable responses to treatment, including some patients reporting improvement,
              was considered appropriate by the review team provided that no statistical significance be
              applied to any of these findings.


                  8. Safety
              In contrast to the review of efficacy which relied on one trial, safety of Korlym was based on
              Study 400, its ongoing extension (Study 415), and several Phase 1 , 2 and 3 studies, including
              studies conducted by the applicant using Korlym for the treatment of other medical conditions.
              For purposes of labeling, only some of these studies were relied upon. Please see Dr.
              Zemskova’s review for a thorough assessment of safety based on all studies submitted or
              referenced. Given the variable patient population and study designs, safety data across studies
              were not pooled.

              Just as it was the case in evaluating efficacy, the absence of a control group in Study 400 and
              415 is a limitation in assessing a causal relation to drug treatment in the assessment of safety.
              Furthermore, the co-morbidities associated with Cushing’s syndrome often result in serious
              complications. This is evident in Dr. Zemskova’s review of several nonfatal serious adverse
              events in which she ascribed certain events to drug or as being exacerbated by drug only after
              careful consideration of the clinical presentation. Despite the lack of a control group, adverse
              events related to the mechanism of action of mifepristone should be anticipated. Please see
              section 7.3.5 of Dr. Zemskova’s review and Dr. Roman’s CDTL memo for a discussion of
              events of adrenal insufficiency, endometrial hyperplasia/vaginal bleeding and
              mineralocorticoid excess resulting in severe hypokalemia. Specific sections under
              Contraindications and Warnings and Precautions will convey these safety concerns.

              There were 5 deaths in Studies 400 and 415: four occurred during Study 400 and one during
              Study 415. The narratives for these deaths are summarized in Section 7.3 of Dr. Zemskova’s
              review who considered the deaths related to progression of disease. Three patients who died in
              Study 400 had metastatic adrenal carcinoma and the 4th patient had ectopic ACTH-secreting
              neuroendocrine carcinoma with metastases. The 5th patient in Study 415 had Cushing’s
              disease. The patient was noted to have markedly elevated alkaline phosphatase and bilirubin
              at the onset of Study 415. Further work-up included a liver biopsy revealing amyloidosis, and
              a bone marrow aspirate revealing multiple myeloma. The patient’s condition deteriorated
              rapidly thereafter with development of renal failure, hypotension and disseminated
              intravascular coagulation prior to death.




              Page 14 of 23
                                                                                                   FDA 0321
Reference ID: 3089695
                  Case 8:20-cv-01320-TDC Document 62-16 Filed 06/10/20 Page 17 of 25
              Division Director Review



              As noted in the Introduction, mifepristone’s antagonism of the progesterone receptor is used in
              combination with misoprostol for medical termination of pregnancy. The higher doses of
              mifepristone used in the treatment of Cushing’s syndrome are expected to have a similar effect
              in a pregnant woman. However, differences in this patient population lend themselves to a
              lower likelihood of unplanned pregnancy and termination. The hypercortisolemic state often
              renders a patient amenorrheic from secondary hypogonadism. Furthermore, the high doses of
              mifepristone used for glucocorticoid antagonism is also a contraceptive. Nevertheless, all
              female patients had to have negative pregnancy screening prior to initiation of therapy and
              women of childbearing potential had to use an acceptable non-hormonal form of contraception
              with regular counseling against becoming pregnant. No pregnancies were reported in this
              program.

              Other safety concerns which will be discussed in labeling include immunosuppression,
              increased TSH levels and rash. Of note, immunosuppression should be discussed with the
              following in mind:

              Immunosuppression – predisposition to infections
              Patients with Cushing’s syndrome are immunocompromised due to the hypercortisolemic
              state. In addition, these patients have other co-morbidities (e.g., diabetes) which increase the
              risk of infections in this patient population. Several infections were reported by Dr. Zemskova
              but one should be discussed only as it has been reported in the literature as related to the
              effective control of hypercortisolemia.

              A 41 yo male with ectopic Cushing’s syndrome secondary to metastatic thymic carcinoid was
              diagnosed with pneumonia about one month after initiation of Korlym. The patient was
              treated for presumed Pneumocystis jirovecii (formerly carinii). This case is described on page
              118 of the clinical review.

              Pneumocystis jirovecii is known to occur in severely immunocompromised patients and
              several reports of this form of pneumonia occurring in Cushing’s syndrome have been reported
              in published literature.4,5,6 In some reports, the pneumonia was diagnosed shortly after
              treatment for Cushing’s was initiated. The authors of these reports suspect a subclinical
              picture of pneumocystis in patients with Cushing’s syndrome due to their
              immunocompromised state which is kept at bay by high circulating cortisol levels. With a
              reduction in cortisol levels or a blockade of cortisol activity, this suppression of an acute
              immune response to the infection is disrupted resulting in severe pulmonary distress and
              compromise. Supporting this notion is the recognition in the 1990s that addition of high dose
              glucocorticoids to antibiotic treatment of pneumocystis in AIDS patients resulted in improved
              clinical outcomes.


              4
                Arlt A et al. Fatal pneumocystis jirovecii pneumonia in a case of ectopic cushing’s syndrome due to
              neuroendocrine carcinoma of the kidney. Exp Clin Endocrinol Diabetes. 2008 Oct; 116(9):515-9.
              5
                Oosterhuis JK et al. Life-threatening pneumocystis jiroveci pneumonia following treatment of severe Cushing’s
              syndrome. Neth J Med. 2007 Jun;65(6):215-7.
              6
                Kim DS et al. Pneumocystis carinii pneumonia associated with a rapid reduction of cortisol level in a patient
              with ectopic ACTH syndrome treated by octreotide and ketoconazole. Exp Clin Endocrinol Diabetes.
              2001;108(2):146-50.


              Page 15 of 23
                                                                                                              FDA 0322
Reference ID: 3089695
Case 8:20-cv-01320-TDC Document 62-16 Filed 06/10/20 Page 18 of 25




                                                              FDA 0323
                 Case 8:20-cv-01320-TDC Document 62-16 Filed 06/10/20 Page 19 of 25
              Division Director Review




              An advisory committee was not considered necessary to discuss the clinical development
              program as it was felt that the scope of the program for an orphan disease was not out of the
              ordinary. The selected efficacy endpoints were clinically relevant to the disease and
              scientifically sound based on the drug’s mechanism of action. Similarly, the safety concerns
              predicted with the drug were also based on knowledge of the pharmacologic action. Review of
              the clinical studies did not yield any different conclusion.

              The need for a restricted drug distribution plan is discussed under Section 13.

                  10.           Pediatrics
              Korlym was granted orphan drug status. Pediatric studies are therefore waived under PREA.


                  11.           Other Relevant Regulatory Issues
                                                                                                              (b) (4)




                                             1 Page has been witthheld in full as B4
              Page 17 of 23
                                            (CCI/TS) immediately following this page.           FDA 0324
Reference ID: 3089695
Case 8:20-cv-01320-TDC Document 62-16 Filed 06/10/20 Page 20 of 25




                                                              FDA 0325
                 Case 8:20-cv-01320-TDC Document 62-16 Filed 06/10/20 Page 21 of 25
              Division Director Review




              Prescriber labeling will include a BOXED WARNING




              Under CONTRAINDICATIONS Section 4.1 the label will state:

              4.1 Pregnancy
              Korlym is contraindicated in women who are pregnant. Pregnancy must be excluded before the
              initiation of treatment with Korlym. Nonhormonal contraceptives should be used during and one
              month after stopping treatment in all women of childbearing potential. [See Use in Specific Populations
              8.8]

              Under USE IN SPECIFIC POPULATIONS 8.1 Pregnancy:


              8.1 Pregnancy
              Category X
              Korlym is contraindicated in pregnancy. Korlym can cause fetal harm when administered to a pregnant
              woman because the use of Korlym results in pregnancy loss. The inhibition of both endogenous and
              exogenous progesterone by mifepristone at the progesterone-receptor results in pregnancy loss. If
              Korlym is used during pregnancy or if the patient becomes pregnant while taking this drug, the patient
              should be apprised of the potential hazard to a fetus. [See Contraindications (4.1)]


              Under PATIENT COUNSELING INFORMATION


              17.1 Importance of Preventing Pregnancy
                  •     Advise patients that Korlym will cause termination of pregnancy. Korlym is
                        contraindicated in pregnant women.
                  •     Counsel females of reproductive potential regarding pregnancy prevention and
                        planning with a non-hormonal contraceptive prior to use of Korlym and up to one
                        month after the end of treatment.
                  •     Instruct patients to contact their physician immediately if they suspect or confirm they
                        are pregnant.

              And the first item in the Medication Guide, What is the most important information I should
              know about Korlym is:


              Page 20 of 23
                                                                                                       FDA 0326
Reference ID: 3089695
                 Case 8:20-cv-01320-TDC Document 62-16 Filed 06/10/20 Page 22 of 25
              Division Director Review




              Korlym can cause serious side effects.
              1. Loss of a pregnancy
                 For women who can become pregnant, you must:
                  Have a negative pregnancy test:
                        o before starting Korlym
                        o before restarting Korlym if you stop taking it for more than 14 days
                  Use a non-hormonal form of birth control during treatment with Korlym and for
                    1 month after stopping treatment. Talk to your doctor to find out how to prevent
                    pregnancy. Tell your doctor right away if you think you may be pregnant.

              FDA has also limited the indication to the smaller subset of patients with Cushing’s syndrome
              as follows:

              Korlym (mifepristone) is a cortisol receptor blocker indicated to control hyperglycemia
              secondary to hypercortisolism in adult patients with endogenous Cushing's syndrome who
              have diabetes mellitus type 2 or glucose intolerance and have failed surgery or are not
              candidates for surgery.

              Please see the approved label accompanying the action letter as there are many other important
              risks and benefit information conveyed beyond pregnancy termination.

                  13.           Decision/Action/Risk Benefit Assessment

                  •     Regulatory Action

              Approval

                  •     Risk Benefit Assessment

              When prescribed to the selected population of Cushing’s syndrome who have diabetes or
              glucose intolerance AND have failed surgery or are not candidates for surgery, a benefit of
              Korlym therapy can be ascribed to the observed improvements in glucose control. In addition
              to a reduction in AUCglu after an oral glucose challenge, a reduction in HbA1c was also
              observed and several patients had reductions in anti-diabetic medication requirements. The
              long-term benefits of glucose control in this population are not known but expectation of such
              a demonstration for this indication is neither feasible nor reasonable given that the population
              indicated is circumscribed to those who have limited options. In most patients, the shortened
              life expectancy makes the concern of long-term benefits of glycemic control less paramount.

              Korlym is not without risks, some being very serious due to the mechanism of action of the
              drug. Given that these risks are predictable, appropriate labeling and use of Korlym by
              specialists well-versed in the care of patients with Cushing’s syndrome should allow safe and
              effective use for the indicated population.



              Page 21 of 23
                                                                                                  FDA 0327
Reference ID: 3089695
                 Case 8:20-cv-01320-TDC Document 62-16 Filed 06/10/20 Page 23 of 25
              Division Director Review



                  •     Recommendation for Postmarketing Risk Evaluation and Mitigation Strategies

              The serious safety concerns associated with Korlym use for the treatment of adults with
              endogenous Cushing’s syndrome who have type 2 diabetes or glucose intolerance include
              adrenal insufficiency, hypokalemia, vaginal bleeding, potential for QT prolongation, and drug-
              drug interactions. These safety concerns and others identified in the product label can be
              managed effectively through prescriber labeling and a Medication Guide.

              The safety concern in a pregnant woman is termination of her pregnancy. The likelihood that
              patients in the intended population will fall into this category is low. The hypercortisolemic
              state of these patients often results in amenorrhea and infertility through secondary
              hypogonadism. Chronic therapy of mifepristone at the doses necessary to control
              hypercortisolemia is also an effective contraceptive. For both these reasons, the probability
              that a Cushing’s patient will become pregnant while on Korlym is very low. Regardless, the
              label will include a boxed warning and a contraindication for its use in pregnant women
              (Please see section 12 of memo). A contraindication is the most stringent safety warning in an
              FDA-approved labeling as under 21 CFR 201.57 it means that the risk from use of Korlym
              clearly outweighs any possible therapeutic benefit in the pregnant patient. The label will also
              recommend use of a nonhormonal contraceptive in women of childbearing potential during
              and for at least one month after stopping treatment with Korlym.

              The concern that Korlym may be used intentionally by women seeking an abortion (off-label
              use) was also considered in the approval of this application and whether it would require a
              REMS with ETASU (restricted distribution) to prevent off-label use. Given that the safety
              concerns associated with Korlym in its intended population does not support a REMS with
              ETASU and that the patients are severely ill with limited options, it was determined that
              establishing a REMS with ETASU to prevent off-label use established an unnecessary hurdle
              for a patient population with a serious and life-threatening disease.

              With the NDA submission, the applicant proposed to establish a distribution program through
              a central pharmacy under the Support Program for Access and Reimbursement for Korlym
              (SPARK). Physicians can submit their prescriptions through this central pharmacy to have
              Korlym delivered directly to the patient. Distribution through a central pharmacy not only
              ensures timely access to treatment because it is unlikely that many pharmacies will keep
              Korlym stocked for the few patients eligible for treatment (~5000) but it will also limit its
              availability for potential off-label use.

                  •     Recommendation for other Postmarketing Requirements and Commitments

              The applicant will have two PMRs:
                 1. conduct a DDI study between ketoconazole and mifepristone to characterize the effect
                    of a potent CYP3A4 inhibitor on mifepristone exposures.
                 2. conduct a drug utilization study to better characterize reporting rates for adverse events
                    of interest associated with chronic Korlym use.




              Page 22 of 23
                                                                                                 FDA 0328
Reference ID: 3089695
                 Case 8:20-cv-01320-TDC Document 62-16 Filed 06/10/20 Page 24 of 25
              Division Director Review



              The drug utilization study will provide a denominator for adverse events reported with the use
              of Korlym, thus allowing an estimate of reporting rates which can be assessed in the context of
              the known background incidence rates of these adverse events in the Cushing’s population.
              The reports of these adverse events of interest (endometrial hyperplasia and/or vaginal
              bleeding, retinopathy, and major adverse cardiovascular events) will be gathered through
              enhanced pharmacovigilance (15-day expedited reporting). Additional information such as
              gender and age of patient, dose and duration of use, and prescriber specialty can also be
              obtained through the drug utilization study which will provide some insight on whether the
              population prescribed Korlym reflects the indicated use of the product. But in addition to the
              measures established to ensure access to Korlym to patients with Cushing’s syndrome who
              have limited options, FDA will need to communicate to the public that this drug is
              contraindicated in pregnant patients. Those seeking to use the same active ingredient for
              pregnancy termination must obtain it through a different program designated by FDA to ensure
              the safe and effective use of Mifeprex for early medical termination of pregnancy.




              Page 23 of 23
                                                                                                FDA 0329
Reference ID: 3089695
                   Case 8:20-cv-01320-TDC Document 62-16 Filed 06/10/20 Page 25 of 25
     ---------------------------------------------------------------------------------------------------------
     This is a representation of an electronic record that was signed
     electronically and this page is the manifestation of the electronic
     signature.
     ---------------------------------------------------------------------------------------------------------
     /s/
     ----------------------------------------------------
     MARY H PARKS
     02/17/2012




                                                                                             FDA 0330
Reference ID: 3089695
